Citation Nr: 0310839	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-08 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthralgia of the 
cervical and lumbar spine as secondary to a service-connected 
disability.  

2.  Entitlement to service connection for degenerative joint 
disease of the right shoulder as secondary to a service-
connected disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel 


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) in which service connection for back and 
neck pain and a right shoulder disability secondary to the 
service connected disability of chondromalacia of the knees 
were denied.  


REMAND

In February 2003 the Board performed additional development 
on the claims of entitlement to service connection for 
arthralgia of the cervical and lumbar spine and degenerative 
joint disease of the right shoulder as secondary to a 
service-connected disability pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  Some of that development has 
been accomplished.  However, the VA examiner did not entirely 
answer the questions present in the development memorandum 
and it does not appear as though the VA examiner reviewed the 
claims file in conjunction with the examination of the 
veteran.  Finally, the VA examiner did not indicate in the 
examination report that the claims file was reviewed.  

Because the RO has not yet considered the additional evidence 
developed by the Board it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 

1.  In light of the additional evidence 
obtained pursuant to the Board's 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for service connection for 
arthralgia of the cervical and lumbar 
spine and degenerative joint disease of 
the right shoulder as secondary to a 
service-connected disability.  

2.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case on the issues and afforded the 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 

